J-A17036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EDWARD BARNABEI                                    IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

DONNA DEVITIS

                            Appellant                   No. 2603 EDA 2013


                  Appeal from the Order Entered July 30, 2013
             In the Court of Common Pleas of Montgomery County
                       Civil Division at No: 2003-06071


BEFORE: GANTMAN, P.J., PANELLA, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                          FILED OCTOBER 20, 2014
       Appellant, Donna DeVitis, appeals pro se from the trial court’s July 30,

2013 support order.         This Court has reviewed this child support action on

several occasions. Most recently, on June 29, 2011, this Court reversed the

trial court’s support order because, among other things, it assigned

Appellant zero earning capacity. On remand, the trial court conducted a six-

day hearing and thereafter issued the order on appeal. We now affirm.

       Appellant includes ten assertions of trial court error in her appellate

brief. Appellant’s Pro Se Brief at 6-8. We have reviewed the parties’ briefs,

the pertinent portions of the record, the applicable law, and the trial court

opinion.1 We conclude the trial court’s opinion aptly addresses Appellant’s

____________________________________________


1
    Our standard of review is as follows:
(Footnote Continued Next Page)
J-A17036-14


assertions of error.      In particular, we believe the record supports the trial

court’s conclusion that Appellees did not change jobs with the goal of

seeking to avoid his child support obligation. Trial Court Opinion, 11/8/13,

at 16. We also agree that, under circumstances here present, the trial court

was permitted by statute to deduct Appellee’s health insurance premiums

from his gross income. See Pa.R.C.P. 1910.16-6(b)(4). Trial Court Opinion,

11/18/13, at 19. We find no reversible error in the trial court’s decision not

to assign Appellant an earning capacity.          Id. at 20.   Appellant’s Brief in

support of her ten assertions of error is repetitive and difficult to follow.

Nonetheless, we believe the trial court properly discerned Appellant’s

preserved assertions of error and denied relief. We therefor affirm the July

30, 2013 order based on the trial court’s well-reasoned opinion.

      Order affirmed.

                       _______________________
(Footnote Continued)


      When evaluating a support order, this Court may only reverse
      the trial court’s determination where the order cannot be
      sustained on any valid ground. We will not interfere with the
      broad discretion afforded the trial court absent an abuse of the
      discretion or insufficient evidence to sustain the support order.
      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused. In addition, we note
      that the duty to support one’s child is absolute, and the purpose
      of child support is to promote the child’s best interests.

Krebs v. Krebs, 944 A.2d 768, 772 (Pa. Super. 2008).



                                            -2-
J-A17036-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2014




                          -3-